THE THIRTEENTH COURT OF APPEALS

                                     13-17-00230-CV


                                      Joan Parr
                                          v.
                               HEB Grocery Company, LP


                                     On appeal from the
                     277th District Court of Williamson County, Texas
                             Trial Cause No. 14-1093-C277


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

March 15, 2018